DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “a transparent electrode on the photoelectric conversion layer, wherein the transparent electrode is different from the photoelectric conversion layer; a dielectric layer; an insulating film; an infrared light detection unit that comprises a combination of a first pixel section and a second pixel section, wherein the infrared light detection unit is configured to: generate a first charge based on a change in an amount of infrared light out of incident light; and output the first charge as a moving object image, wherein the first pixel section comprises only the photoelectric conversion layer configured to generate the first charge corresponding to the infrared light, the second pixel section comprises a stack of the photoelectric conversion layer, the insulating film, and the dielectric layer, the insulating film is between the photoelectric conversion layer and the dielectric layer, the dielectric layer is configured to prevent the output of the first charge in case the amount of the infrared light is unchanged an optical black (OPB) unit configured to output black level setting information of the solid-state image sensor; and a light shielding electrode different from the transparent electrode, wherein the light shielding electrode shields the OPB unit from the incident light, and the first charge generated by the infrared light detection unit is output via the transparent electrode and the light shielding electrode,” which are features not disclosed or not rendered obvious by prior art of record.
Claim 9 is allowed for the same reason as discussed in claim 1 above.
Claims 2, 4-7, and 11 depend on claim 1 thus allowable over prior art of record at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG Q DANG/Primary Examiner, Art Unit 2484